DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments on 7/26/2021. Claims 1, 7 and 8 have been amended. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See the office action dated 5/6/2021. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh et al (US PUB. 20190058715, herein Abbaszadeh) in view of Ferguson et al (US PUB. 20070142940, herein Ferguson) in further view of Marwah et al (US PUB. 20100229187, herein Marwah). 

Regarding claim 1, Abbaszadeh teaches A measurement result analysis device comprising: 
a measurement result classification unit that classifies measurement result information on the basis of the measurement result information in which measurement results of a machine tool are each correlated [with two or more] measurement attributes of the measurement results (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” fig. 16, 0063, Measurement data of an industrial asset which corresponds to machine tool takes place. The measurement results are then classified as normal, fault, or attack. This classification is an analysis result. These three categories are examples of measurement attributes of the measurement results. This mapping of the data to these three categories is correlating the , the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0068 “monitoring nodes might be selected to create a collection of sensor, actuator and controller nodes. The generated data set might include a number of normal time series per node…a number of attack time series per node…a number of fault time series per node” 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” The categories are the measurement attributes. The categories each have their own respective sensor data. The sensor data correspond to the measurement conditions during measurement. Sensors are collecting data about an industrial asset. Industrial asset corresponds to a machine and the data therefore is of machining conditions.), 
wherein the machining conditions of machining of a measurement target include a program for executing measurement (0027 “At S210, the system may receive, from a plurality of monitoring nodes, a series of current values over time that represent a current operation of an industrial asset”, 0059 “The processor 1510 performs instructions of the programs 1516, 1514, and thereby operates in accordance with any of the embodiments described herein”) [and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results];
a related information acquisition unit that acquires related information including classifications of the measurement result information on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information (0025 lines 1-5 “A user may access the system 100 via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, or smartphone) to view information about and/or manage attack and fault information in accordance with any of the embodiments described herein…interactive graphical display interface may let a user define and/or adjust certain parameters”); 
and an analysis result output unit that outputs an analysis result for the measurement result information on the basis of the related information acquired by the related information acquisition unit (0025 lines 1-8, 0022 lines 9-17, The user is able to adjust parameters which determine the classification a measurement result falls in. A user is also able to view the classification results, which are based on user adjusted parameters, on their monitoring device as explained in both 0025 and 0022. Therefore the monitoring device corresponds to the analysis result output unit.)
While Abbaszadeh teaches a program for executing measurement, Abbaszadeh does not teach correlated with two or more measurement attributes, and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results. 
Ferguson teaches the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0009 0021) 
wherein the machining conditions of machining of a measurement target include a program (Abbaszadeh teaches a means for knowing the program for executing measurement in 0027 as shown above) for executing measurement (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... For the purposes of the present disclosure, the set of parameters may include any information indicating specific data elements that can be  and parameters set by a user for measurement (0009 “The processor may also be configured to receive operation data indicative of one or more parameters selected by the user”, 0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”), and wherein the measurement conditions during measurement include a measurement method (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103…because controller 103 may be coupled to multiple components (e.g., electronic control modules 101a-c, monitoring devices, etc.) it is contemplated that the set of parameters may include information associated with every component of work machine 110 that transmits data (either directly or indirectly) to controller”, the monitoring devices which correspond to the measurement method are being correlated with the measurement results and provided to the user), a measurement type (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…operational characteristics (e.g., temperature, pressure, fluid level, noise, vibration, voltage, etc.)”), and a feedback destination of measurement results (0021 “Data collection system 120 may be configured to receive information from controller 103 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh with the data collection presentation teachings of Ferguson since both references are directed towards gathering of industrial data and because Ferguson teaches a means for allowing a user to monitor certain parameters relevant to a particular component as they wish to (0003). 
While Abbaszadeh correlating with measurement attributes, Abbaszadeh and Ferguson do not teach correlated with two or more measurement attributes. 
Marwah teaches measurement results of a machine tool are each correlated with two or more measurement attributes of the measurement results (0050 “perform a correlation analysis on the received data. As discussed above, the correlation analysis may include a process in which relationships among a set of data are quantified or qualified to identify one or more independent variables that fairly closely represent the correlations between the data contained in the set.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh and the data collection presentation teachings of Ferguson with the correlation teachings of Marwah since Marwah teaches a means for quickly and automatically identifying events in an environment with sensor networks (0004). 

Regarding claim 3, Abbaszadeh, Ferguson and Marwah teach the measurement result analysis device according to claim 1.
further comprising: an analysis target classification unit that specifies a classification of a comparison target measurement result with respect to the measurement result information classified by the measurement result classification unit (fig. 4 0032 lines 1-18, second page lines 2-8 “At S440, a decision boundary may be automatically calculated and output for a multi-class classifier model based on the sets of normal feature vectors, attacked feature vectors, and fault feature vectors.”, 0022 lines 7-17, “ The decision boundary may then be used by a node classifier computer 150 executing a multi-class classifier model 155. The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”,  Lines 1-15 of 0032 describe how measurement results are collected from the operation of a plurality of machine tools and are then used to create normal, fault and attack vectors. The second page of 0032 then states how these vectors are used to create the decision boundaries. 0022 further describes how decision boundaries are used to classify data. Therefore, other measurement results which are later measurements results are classified with respect to measurement results that were classified.), wherein
the related information acquisition unit acquires related information including classifications of the measurement result information and a classification of the other comparison target measurement results on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information (0025 lines 1-5 “A user may access the system 100 via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, or smartphone) to view information about and/or manage attack and fault information in accordance with any of the embodiments described herein…interactive graphical display interface may let a user define and/or adjust certain parameters”, The related information acquisition unit is the display which displays the 

	Regarding claim 4, Abbaszadeh, Ferguson and Marwah teach the measurement result analysis device according to claim 3.
Abbaszadeh further teaches wherein 
the analysis target classification unit specifies the classification of the comparison target measurement result with respect to the measurement result information classified by the measurement result classification unit (fig. 4 0032 lines 1-18, second page lines 2-8 “At S440, a decision boundary may be automatically calculated and output for a multi-class classifier model based on the sets of normal feature vectors, attacked feature vectors, and fault feature vectors.”, 0022 lines 7-17, “ The decision boundary may then be used by a node classifier computer 150 executing a multi-class classifier model 155. The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”,  Lines 1-15 of 0032 describe how measurement results are collected from the operation of a plurality of machine tools and are then used to create normal, fault and attack vectors. The second page of 0032 then states how these vectors are used to create the decision boundaries. 0022 further describes how decision boundaries are used to classify data. Therefore, other measurement results which are later measurements results are classified with respect to measurement results that were classified.) based on the correlated measurement results of a machine tool and measurement attributes of the measurement results (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., 

Regarding claim 5, Abbaszadeh, Ferguson and Marwah teach the measurement result analysis device according to claim 3.
Abbaszadeh further teaches wherein the measurement result classification unit generates a classification table in which the measurement result information and information indicating the classification thereof are correlated with each other on the basis of a classification result of the measurement result information (fig. 16, 0063, The table in fig. 16 shows machine tool identifiers with their description as well as a few classifiers. The identifiers are mapped to the descriptions as well as the other classifiers. This corresponds to the correlation between measurement result information to information indicating classifications. Therefore the table corresponds to the classification table.) , and 
the analysis target classification unit generates an analysis target table in which the classification of the measurement result information and the specified classification of the comparison target measurement result are correlated with each other (fig. 16, 0063, As can be seen in figure 16, the gas turbine and the wind turbine are both classified under the global classifier as none. First of the two turbines is understood to be the first measurement result information and has its own classification and the second of the two is the other  comparison target measurement result and has its own classification. Since both of these measurement results have the same classification they are correlated with each other. Another example of this is shown in the fault classifier between the gas turbine and the aircraft engine both of which have the same fault classifier. Therefore the table shown in figure 16 also corresponds to the analysis target classification.)

Regarding claim 6, Abbaszadeh, Ferguson and Marwah teach the measurement result analysis device according to claim 1.
Abbaszadeh further teaches further comprising: a measurement execution unit that executes measurement of the machine tool (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result”, The sensor nodes execute measurement of the machine tool.)

Regarding claim 7, Abbaszadeh teaches A measurement result analysis method comprising: 
a measurement result classification step of classifying measurement result information on the basis of the measurement result information in which measurement results of a machine tool are each correlated [with two or more] measurement attributes of the measurement results (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” fig. 16, 0063, Measurement data of an industrial asset which corresponds to machine tool takes place. The measurement results are then classified as normal, fault, or attack. This classification is an analysis result. These three categories are examples of measurement attributes of the measurement results. This mapping of the data to these three categories is correlating the measurement results to attributes. It is noted that all the identifiers, descriptions and classifiers in figure 16 and 0063 are all classifications since they are all measurement attributes correlated with a measurement result. Industrial asset corresponds to machine tool.), the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement 0068 “monitoring nodes might be selected to create a collection of sensor, actuator and controller nodes. The generated data set might include a number of normal time series per node…a number of attack time series per node…a number of fault time series per node” 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” The categories are the measurement attributes. The categories each have their own respective sensor data. The sensor data correspond to the measurement conditions during measurement. Sensors are , 
wherein the machining conditions of machining of a measurement target include a program for executing measurement (0027 “At S210, the system may receive, from a plurality of monitoring nodes, a series of current values over time that represent a current operation of an industrial asset”, 0059 “The processor 1510 performs instructions of the programs 1516, 1514, and thereby operates in accordance with any of the embodiments described herein”) [and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results]; 
a related information acquisition step of acquiring related information including classifications of the measurement result information on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information (0025 lines 1-5 “A user may access the system 100 via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, or smartphone) to view information about and/or manage attack and fault information in accordance with any of the embodiments described herein…interactive graphical display interface may let a user define and/or adjust certain parameters”); 
and an analysis result output step of outputting an analysis result for the measurement result information on the basis of the related information acquired in the related information acquisition step (0025 lines 1-8, 0022 lines 9-17, The user is able to adjust parameters which determine the classification a measurement result falls in. A user is also able to view the classification results, which are based on user adjusted parameters, on their monitoring device as explained in both 0025 and 0022. Therefore the monitoring device corresponds to the analysis result output unit.)

Ferguson teaches the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0009 0021),
wherein the machining conditions of machining of a measurement target include a program (Abbaszadeh teaches a means for knowing the program for executing measurement in 0027 as shown above) for executing measurement (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... For the purposes of the present disclosure, the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”, Ferguson teaches a means for correlating all the known information and presenting the correlated data to the user. The combination of Abbaszadeh and Ferguson allows for knowing the program that is for executing measurement data to be correlated with the results of the data.) and parameters set by a user for measurement (0009 “The processor may also be configured to receive operation data indicative of one or more parameters selected by the user”, 0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”), and wherein the measurement conditions during measurement include a measurement method (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user , a measurement type (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…operational characteristics (e.g., temperature, pressure, fluid level, noise, vibration, voltage, etc.)”), and a feedback destination of measurement results (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…a list of components associated with controller 103”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh with the data collection presentation teachings of Ferguson since both references are directed towards gathering of industrial data and because Ferguson teaches a means for allowing a user to monitor certain parameters relevant to a particular component as they wish to (0003).	
Abbaszadeh and Ferguson do not teach correlated with two or more measurement attributes. 
Marwah teaches measurement results of a machine tool are each correlated with two or more measurement attributes of the measurement results (0050 “perform a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh and the data collection presentation teachings of Ferguson with the correlation teachings of Marwah since Marwah teaches a means for quickly and automatically identifying events in an environment with sensor networks (0004). 

Regarding claim 8, Abbaszadeh teaches A non-transitory computer readable storage medium storing a program for causing a computer to realize: 
a measurement result classification function of classifying measurement result information on the basis of the measurement result information in which measurement results of a machine tool are each correlated [with two or more] measurement attributes of the measurement results (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” fig. 16, 0063, Measurement data of an industrial asset which corresponds to machine tool takes place. The , the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0068 “monitoring nodes might be selected to create a collection of sensor, actuator and controller nodes. The generated data set might include a number of normal time series per node…a number of attack time series per node…a number of fault time series per node” 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” The categories are the measurement attributes. The categories each have their own respective sensor data. The sensor data correspond to the measurement conditions during measurement. Sensors are collecting data about an industrial asset. Industrial asset corresponds to a machine and the data therefore is of machining conditions.), 
wherein the machining conditions of machining of a measurement target include a program for executing measurement (0027 “At S210, the system may receive, from a plurality of monitoring nodes, a series of current values over time that represent a current operation of an industrial asset”, 0059 “The processor 1510 performs instructions of the programs 1516, 1514, and thereby operates in accordance with any of the embodiments described herein”) [and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results]; 
a related information acquisition function of acquiring related information including classifications of the measurement result information on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information (0025 lines 1-5 “A user may access the system 100 via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, or smartphone) to view information about and/or manage attack and fault information in accordance with any of the embodiments described herein…interactive graphical display interface may let a user define and/or adjust certain parameters”); 
and an analysis result output function of outputting an analysis result for the measurement result information on the basis of the related information acquired by the related information acquisition function (0025 lines 1-8, 0022 lines 9-17, The user is able to adjust parameters which determine the classification a measurement result falls in. A user is also able to view the classification results, which are based on user adjusted parameters, on their monitoring device as explained in both 0025 and 0022. Therefore the monitoring device corresponds to the analysis result output unit.).
While Abbaszadeh teaches a program for executing measurement, Abbaszadeh does not teach correlated with two or more measurement attributes, and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results.
the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0009 0021)
wherein the machining conditions of machining of a measurement target include a program (Abbaszadeh teaches a means for knowing the program for executing measurement in 0027 as shown above) for executing measurement (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... For the purposes of the present disclosure, the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”, Ferguson teaches a means for correlating all the known information and presenting the correlated data to the user. The combination of Abbaszadeh and Ferguson allows for knowing the program that is for executing measurement data to be correlated with the results of the data.) and parameters set by a user for measurement (0009 “The processor may also be configured to receive operation data indicative of one or more parameters selected by the user”, 0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”), and wherein the measurement conditions during measurement include a measurement method (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103…because controller 103 may be coupled to multiple components (e.g., electronic control modules 101a-c, monitoring devices, etc.) it is , a measurement type (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…operational characteristics (e.g., temperature, pressure, fluid level, noise, vibration, voltage, etc.)”), and a feedback destination of measurement results (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…a list of components associated with controller 103”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh with the data collection presentation teachings of Ferguson since both references are directed towards gathering of industrial data and because Ferguson teaches a means for allowing a user to monitor certain parameters relevant to a particular component as they wish to (0003). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh et al (US PUB. 20190058715, herein Abbaszadeh) in view of Ferguson et al (US PUB. 20070142940, herein Ferguson) in further view of Marwah et al (US PUB. 20100229187, herein Marwah) in further view of Hori et al (US PUB. 20090043716).

Regarding claim 2, Abbaszadeh, Ferguson and Marwah teaches the measurement result analysis device according to claim 1.
 wherein the measurement result classification unit determines whether the measurement result information corresponds to an already-existing classification of the measurement result information, sets the corresponding classification of the measurement result information when the measurement result information corresponds to the already-existing classification of the measurement result information (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, Measurement result information is classified in already existing classifications.)
However, Abbaszadeh, Ferguson and Marwah does not explicitly teach and generates a new classification of the measurement result information and sets the generated new classification of the measurement result information when the measurement result information does not corresponds to the already-existing classification of the measurement result information.
Hori et al does teach and generates a new classification of the measurement result information and sets the generated new classification of the measurement result information when the measurement result information does not corresponds to the already-existing classification of the measurement result information (fig. 5, 0093 lines “the category boundary is set more properly, and therefore, the point A is classified as a new category (category 4), thereby making it possible to grasp the data trend.” Category corresponds with classification. Point A is shown in figure 5 as not belonging to any of the three categories. 0093 shows that the system is able to determine that the point does not belong to any existing category and therefore creates a new category that best suits the new point of data.)


Relevant Prior Art 
	Warn et al (US PUB. 20170024662) has been deemed relevant prior art since it is focused on correlating and classifying industrial data. 

Response to Arguments
Applicant’s arguments, filed 7/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abbaszadeh et al (US PUB. 20190058715, herein Abbaszadeh) in view of Ferguson et al (US PUB. 20070142940, herein Ferguson) in further view of Marwah et al (US PUB. 20100229187, herein Marwah).
Applicant argues on pages 8-10 that the amended claim language specifically claims measurement results of a machine tool each correlated with two or more measurement attributes which is not taught by Abbaszadeh and Ferguson. 
Marwah, introduced due to amendments to the claims, teaches a means for performing a correlation analysis on received sensor data by finding the relationships among the received data and a plurality of independent variables (0050). This corresponds correlating a measurement result with two or more measurement attributes. 
	Applicant argues on pages 11-13 that 35 USC 101 rejection is improper because that the amendments to the claim are not well-understood, routine, conventional activity in the field. 
	The amended claim limitation, “measurement results of a machine tool are each correlated with two or more measurement attributes of the measurement results”, has been deemed well understood since Abbaszadeh teaches a means for correlating the said data types (Abbaszadeh, 0022 0003 0063) and Marwah further teaches a means for correlating received data with multiple variables (Marwah 0050). Therefore, this claim limitation is understood as being well-understood, routine, conventional activity in the field. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116